Citation Nr: 1707402	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  04-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
	





INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  He is the recipient of the Purple Heart medal, among other awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2008, the Board remanded this matter for a VA examination.  The Veteran was afforded a VA examination in May 2008.  The Board remanded this matter again in July 2014 for a VA medical examination and opinion.  The Veteran was afforded another VA medical examination in September 2014.  In April 2016, the Board remanded this matter again for a VA addendum opinion to fully address the question of secondary service connection.  A VA addendum opinion was provided in May 2016.  Thus, the RO substantially complied with the Board's April 2016 remand instructions and an additional remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's current left ankle disability is not the result of an injury or disease incurred in or aggravated by active military service, nor secondary to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran claims service connection for a left ankle disability, to include as secondary to service-connected disabilities.  The Veteran is service connected for other orthopedic conditions, including: left leg shrapnel wound with fracture of tibia, fibula, and fifth metatarsal and cuboid bones, with peripheral nerve involvement, severe injury, muscle group (MG) XII; total right knee replacement as secondary to service-connected disability of shrapnel fragment wounds (SFW), left leg with fractured tibia, fibula, and fifth metatarsal and cuboid bones with MG XII injury; left knee degenerative arthritis; degenerative arthritis of the first metatarsophalangeal joint of the left foot; and left foot posterior calcaneal spur. 

In a February 2008 letter, the Veteran's attorney argued that the Veteran's left ankle limitation of motion was due to in-service injuries.  In October 2014 and January 2016 letters, the Veteran's attorney challenged the September 2014 VA medical examiner's opinion that the Veteran's left ankle condition was less likely as not secondary to the Veteran's service-connected lower leg injuries.  In a December 2014 lay statement, the Veteran generally challenged the September 2014 VA examination, but raised no specific contentions about the adequacy of the examiner's findings regarding the left ankle condition.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, the Veteran has left ankle arthritis, which is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board will analyze whether 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including arthritis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. 
§ 3.307. 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records show that in December 1967, he incurred a shrapnel wound to his left leg and foot.  A December 1967 operation report diagnosed left leg conditions relating to that shrapnel wound, but made no diagnosis of or reference to a left ankle condition or symptoms.  Similarly, a February 1968 operation report diagnosed a left foot open wound, but made no diagnosis of or reference to a left ankle condition or symptoms.  A September 1968 service treatment record noted a request for x-rays of the Veteran's left leg and ankle and noted that the Veteran had limited range of motion in his left ankle.  The Veteran's March 1969 separation examination report noted that his feet and lower extremities were normal, and did not record any complaints, treatments, or diagnoses of a left ankle condition.  

The Veteran filed an April 1969 service connection claim for multiple orthopedic conditions, including a left ankle condition, stemming from the December 1967 left leg injury during service.  In June 1969, the Veteran was afforded a VA examination.  He reported that he had injured his left leg, foot, and ankle during service in December 1967.  The report noted that the Veteran's ankle joints had normal range of motion. 

A February 1970 private medical opinion noted that the Veteran continued to have difficulty standing or walking due to extensive damage to his left foot and leg, but the physician did not make any findings specifically regarding the left ankle. 

In May 1970, the Veteran was afforded another VA examination.  He reported sharp pain across his left ankle late in the day and numbness on the outside of the leg, ankle, and side of the foot.  The examiner noted that the Veteran's left ankle range of motion was normal.

In March 1982, the Veteran was afforded another VA examination.  Although that examination report recorded left leg, left foot, and other orthopedic complaints, symptoms, and diagnoses stemming from the December 1967 injury in Vietnam, it made no such references to the Veteran's left ankle. 

In April 2003, the Veteran was afforded another VA examination.  He reported limited motion in his ankles.  The examiner noted that the Veteran had active range of motion of the bilateral ankles without pain, lack of endurance, or weakness noted.  Bilateral x-ray views of the Veteran's ankles showed the presence of multiple gunshot wound fragments in the soft tissues bilaterally, predominantly on the left, where irregularity of the skin was noted.  The x-rays also revealed that the Veteran's ankles were within normal limits.  The examiner's diagnoses included foreign bodies, as likely as not shell fragments, in the bilateral ankle soft tissues and left lateral foot, and limited range of motion in the left ankle.  

In a July 2003 VA addendum opinion, the VA examiner opined that the Veteran's left ankle conditions of "foreign bodies, as likely as not shell fragments, in the...bilateral ankle soft tissues" and left ankle limited range of motion were at least as likely as not related to active duty service.  The examiner reasoned that "[t]he veteran's conditions cause a disability; there is a causal event that occurred on active duty; there is not a causal event occurring after active duty; [and] the veteran's conditions are chronic [sic]." 

In May 2008, the Veteran was afforded another VA examination.  He reported that his left ankle started bothering him around 2000 when it "started aching all t[he] time."  An x-ray report revealed no acute fracture or dislocation of the Veteran's ankles, as well as shrapnel in his distal right and left legs.  The examiner diagnosed the Veteran with an orthopedically normal left ankle with subjective complaints of pain.  The examiner observed that if his ankle range of motion were so limited with hardly any movement as reported, he would have difficulty with gait, but he did not.  The examiner opined that that Veteran's left ankle disability was not caused by or a result of service-connected shrapnel fragment wounds of the left lower leg and foot.  She reasoned that x-rays did not show shrapnel fragments in the ankle, and therefore, his subjective complaints of pain in the left ankle were not caused by his service-connected shrapnel fragment wound.

An August 2009 private medical opinion included nexus opinions about the Veteran's various orthopedic conditions.  However, the physician stated that he "d[id] not have any specific opinions regarding whether [the Veteran's] 'left ankle disability' is service connected." 

In July 2012, the Veteran was afforded another VA examination.  The VA examiner diagnosed the Veteran with left ankle degenerative arthritis.  However, the examiner also stated that a radiological examination of the left ankle evidenced that the ankle mortise was normal, that no significant degenerative process was noted, and that there were no abnormal findings.

In September 2014, the Veteran was afforded another VA examination.  He reported pain and stiffness when walking.  However, the examiner noted that the ankle was not limiting.  The examiner diagnosed the Veteran with left ankle degenerative or traumatic arthritis based upon imaging studies of the ankle.  The examiner opined that the Veteran's left ankle arthritis was less likely as not secondary to his service-connected disabilities.  He explained that the Veteran's ankle examination was remarkably symmetric, that is, both ankles were mildly stiff and caused some pain with walking.  The examiner reasoned that were the Veteran's left ankle condition a secondary condition, one would expect asymmetry with the side experiencing overuse being the worst.

In a May 2016 VA addendum opinion, the same physician who conducted the September 2014 VA examination opined that the Veteran's left ankle condition was less likely as not aggravated by any service-connected conditions.  The examiner incorporated by reference his rationale for his negative opinion in the September 2014 VA examination report.  He reiterated that both the symptoms and physical findings for the Veteran's ankles were very symmetric, and had the left ankle suffered aggravation, one would expect asymmetry in symptoms and examination findings.

In an October 2016 letter, the Veteran's attorney reiterated that the Veteran had limited motion and pain in his left ankle.  

After a full review of the record, the Board finds that the claim must be denied. 
Initially, the Board does not find that the Veteran is entitled to presumptive service connection.  Although the Veteran's service treatment records show left ankle treatment during service, there were no manifestations sufficient to identify left ankle arthritis - or any other chronic left ankle condition - during  service.  Moreover, although the Veteran complained of a left ankle condition shortly after service when he filed his April 1969 service connection claim, there was no objective medical evidence in the record showing that left ankle arthritis was manifested within one year of separation from active duty.

Nor does the evidence of record support service connection based on continuity of symptomatology.  Although the Veteran's service treatment records show some left ankle symptoms, there was no diagnoses or abnormalities noted on his March 1969 separation examination.  Moreover, despite the Veteran's April 1969 service connection claim for a left ankle condition, there was no diagnosis of a chronic left ankle condition during the 1969 or 1970 VA examinations.  There is a lack of continuity of symptoms since the Veteran did not complain about left ankle symptoms during a March 1982 VA examination, although he complained about other left leg and foot symptoms and had a reasonable opportunity to raise ankle complaints.  There is no further reference to left ankle complaints and symptoms until over three decades later, during the April 2003 VA examination.  Additionally, during the May 2008 VA examination, the Veteran reported that his left ankle "started aching all t[he] time" around 2000, more than three decades after service.  Therefore, even by his own statements, he did not experience continuity of symptoms after service.  

The Board additionally finds that the Veteran is not entitled to direct service connection for his left ankle condition because the necessary legal element of a causal relationship between the Veteran's present left ankle disability and service is missing in this case.  The Board finds the May 2008 VA examination report to be of great probative value.  The May 2008 VA examiner opined that that Veteran's left ankle disability was not caused by or a result of service-connected shrapnel fragment wounds of the left lower-leg and foot.  She reasoned that x-rays did not show shrapnel fragments in the ankle, and therefore, his subjective complaints of pain in the left ankle were not caused by his service-connected shrapnel fragment wounds.

The Board acknowledges the July 2003 VA addendum opinion in which the examiner opined that the Veteran's left ankle limited range of motion was at least as likely as not related to active duty service.  However, the July 2003 VA addendum opinion is less probative than the May 2008 VA examination report because the former was vague and conflated positive nexus opinions and supporting rationales for multiple discrete conditions: "foreign bodies, as likely as not shell fragments, in the soft tissues of the bilateral legs near the knees, bilateral ankle soft tissues, and left lateral foot;" "limited range of motion in the left ankle, right knee;" "mild degenerative joint disease of the left lateral mid-foot;" and "posterior calcaneal spur, left foot."  Specifically, the July 2003 examiner reasoned that "[t]he veteran's conditions cause a disability; there is a causal event that occurred on active duty; there is not a causal event occurring after active duty; [and] the veteran's conditions are chronic [sic]."  However, the July 2003 VA examiner failed to specify which respective "conditions" caused which respective "disabilit[ies]," or which "causal event that occurred on active duty" caused the Veteran's current left ankle disability.  In contrast, the May 2008 VA examiner specified the medical evidence on which she based her negative nexus opinion and considered pertinent medical literature.  In summary, the Board finds the May 2008 VA examination report's negative nexus opinion more probative than the July 2003 VA addendum opinion, and the Veteran is not entitled to service connection on a direct basis.

Finally, the Veteran is not entitled to service connection on a secondary basis.  The Board finds the September 2014 VA examination report and the May 2016 VA addendum medical opinion to be of great probative value.  Indeed, the 2014 VA examiner considered the Veteran's claims file and VA treatment records, as well as objective, clinical evidence of bilateral ankle symmetry, before concluding that the Veteran's left ankle arthritis was less likely as not secondary to his service-connected disabilities.  In the 2016 VA addendum opinion, the same examiner considered the Veteran's 2014 VA examination results and symptoms before concluding that the Veteran's left ankle condition was less likely as not aggravated by any service-connected conditions.  Moreover, the 2016 VA addendum opinion incorporated by reference the examiner's previous findings and reasoning from his 2014 VA examination report regarding the Veteran's ankle symmetry.  He reiterated that both the symptoms and physical findings for the Veteran's ankles were very symmetric, and had the left ankle suffered aggravation, one would expect asymmetry in symptoms and examination findings.  Accordingly, the 2014 VA examination report and 2016 VA addendum opinion were supported by medical rationales and consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board recognizes the Veteran's and his attorney's contention that the Veteran's current left ankle arthritis is related to service, or that it was caused or aggravated by service-connected disabilities.  Specifically, in a February 2008 letter, the Veteran's attorney suggested that the Veteran's left ankle limitation of motion was due to in-service injuries.  In October 2014 and January 2016 letters, the Veteran's attorney challenged the September 2014 VA medical examiner's conclusion that the Veteran's left ankle condition was not secondary service-connected lower leg injuries.  Specifically, the attorney contended that the September 2014 VA examiner's rationale for that negative opinion, that the Veteran's ankles were remarkably symmetric, failed to consider that both ankles could be equally compromised as a result of service-connected problems.  The Veteran's attorney also argued that since the Veteran's service-connected left leg injuries were found to have caused the Veteran's service-connected right knee conditions, the September 2014 VA examiner should have considered what role those injuries played in the Veteran's left ankle arthritis.  

Although the Veteran is competent to testify as to events that occurred in military service and his left ankle symptoms, neither he nor his attorney is competent to conclude that the Veteran's left ankle arthritis is related to service, or that his left ankle arthritis was caused or aggravated by his service-connected conditions.  See Jandreau, 492 F.3d at 1376-77.  Musculoskeletal issues are not susceptible to lay opinions on etiology.  Indeed, the Veteran's attorney cited no medical authority or objective clinical findings in support of his contentions that the Veteran's left ankle condition was due to in-service injuries, or that it was caused or aggravated by a service-connected disability.  Likewise, the Veteran's attorney cited no objective medical evidence in support of his speculative contention that the Veteran's bilateral ankle symptoms may have been symmetrical because they were both equally compromised by service-connected conditions.  Therefore, the Board finds that the Veteran's and his attorney's contentions and statements are not competent evidence sufficient to establish a nexus between the Veteran's  current left ankle disability and service, or to establish that his current left ankle arthritis was caused or aggravated by service-connected conditions.  In summary, the Board finds the May 2008 VA examination report, September 2014 VA examination report, and May 2016 VA addendum medical opinion more probative than the Veteran's and his attorney's lay statements and arguments regarding nexus, causation, and aggravation.

Furthermore, the Veteran's combat experience in Vietnam warrants consideration of the presumption in 38 U.S.C. § 1154(b).  In this case, the presumption is sufficient to establish an in-service left ankle injury.  However, it does not supply the necessary causal nexus between his current left ankle arthritis, first diagnosed many years after discharge, and his in-service orthopedic injuries.  Nor does the presumption establish that his left ankle condition was caused or aggravated by service-connected disabilities.  The issue here is not an absence of an official report of an in-service injury, but rather, whether there is sufficient evidence the current left ankle disability is related to service, or that it was caused or aggravated by service-connected orthopedic disabilities.

In summary, the necessary legal element of a causal relationship between the Veteran's current left ankle disability and injuries incurred or aggravated during service is absent in this case.  See generally Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.310.  Nor has the Veteran established that his current left ankle disability was caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a).  

Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in a letter of April 2008.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records have been obtained.  

The Veteran was afforded multiple VA examinations and subsequent VA addendum medical opinions as discussed above.  The most recent VA addendum medical opinion was provided in May 2016 pursuant to the Board's April 2016 remand.  That addendum medical opinion was adequate because it was prepared by an appropriate medical professional, was based upon consideration of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has considered the Veteran's and his attorney's contentions challenging the adequacy of the September 2014 VA examination.  However, for the reasons discussed above, the Board rejects as speculative their arguments challenging the examination report's rationale for the opinion that the Veteran's left ankle condition was less likely as not secondary to his service-connected disabilities.

Furthermore, in an October 2016 letter, the Veteran's attorney's indicated that he had not been notified of any RO action since the Board's April 2016 remand.  That assertion implied that the Veteran's attorney did not receive the May 2016 supplemental statement of the case or its accompanying notice.

There is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).  The claimant may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

In this case, the Board finds the presumption of regularity on behalf of VA has not been rebutted.  Indeed, the RO mailed the May 2016 supplemental statement of the case and its accompanying notice to the Veteran's last known address, and sent a carbon copy the Veteran's attorney.  A letter was also sent to the Veteran with a copy to the attorney in June 2016 informing him his case was being returned to the Board.  There is no indication that those documents were sent to the incorrect addresses, and neither the Veteran nor his attorney has asserted such.  Although an address change was received from the attorney in November 2016, there is no indication the address used in May or June 2016 was incorrect.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a left ankle disability, to include as secondary to service-connected disabilities, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


